Citation Nr: 0909048	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-15 904	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right shoulder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis of the right wrist.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis of the right hip.

4.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to May 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO).  The Veteran's claims file is in the 
jurisdiction of the VA Regional Office in Lincoln, Nebraska.



FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran 
withdrew her appeals with regard to the issues of entitlement 
to entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right shoulder, 
entitlement to an initial evaluation in excess of 10 percent 
for tendonitis of the right wrist, entitlement to an initial 
evaluation in excess of 10 percent for bursitis of the right 
hip, entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome, and entitlement to an 
initial evaluation in excess of 10 percent for 
hypothyroidism.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for the 
issues of entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease of the right 
shoulder, entitlement to an initial evaluation in excess of 
10 percent for tendonitis of the right wrist, entitlement to 
an initial evaluation in excess of 10 percent for bursitis of 
the right hip, entitlement to an initial evaluation in excess 
of 10 percent for irritable bowel syndrome, and entitlement 
to an initial evaluation in excess of 10 percent for 
hypothyroidism have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a June 2006 rating decision, the RO granted the Veteran's 
claims of entitlement to service connection for degenerative 
joint disease of the right shoulder, tendonitis of the right 
wrist, bursitis of the right hip, irritable bowel syndrome, 
and hypothyroidism, and assigned a 10 percent evaluation for 
each.  In October 2006, the Veteran filed a notice of 
disagreement to the evaluations assigned by the RO in the 
June 2006 rating decision, and in May 2007 the Veteran 
perfected her appeal.  However, in a January 2009 written 
statement, the Veteran withdrew her appeals regarding these 
issues, and indicated that she no longer wished to have a 
hearing before the Board with regard to these issues.  With 
no allegation of error of fact or law remaining before the 
Board, the Board does not have jurisdiction to review the 
appeals and they are dismissed.


ORDER

The claims of entitlement to entitlement to an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the right shoulder, entitlement to an initial 
evaluation in excess of 10 percent for tendonitis of the 
right wrist, entitlement to an initial evaluation in excess 
of 10 percent for bursitis of the right hip, entitlement to 
an initial evaluation in excess of 10 percent for irritable 
bowel syndrome, and entitlement to an initial evaluation in 
excess of 10 percent for hypothyroidism are dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


